OFFICE OF THE ATTORNEY             GENERAL OF TEXAS
                                    AUSTIN




Dootor C. A. Ehaw, Fuperintendsnt
Big 'prlng Ftets Ifoopital
p,.ig
    .?prting,
            Tax00
Dear %I’:                      opinion No. a




which vm quoter


     tion to employa
     idin people w
     lng positlone
     me those who
     ~4rvide   for   v




                    the employee, and hare the war-
     rant made payable to the bank. However, this
     has resulted in our losing s mall snout of
     noney in two instanoes,snd imposes quite 8
     bit of extra work upon oar offloe peri3OMd.
           manse
               till thank JOU to abvise UB whether'
     or not we would be llabls ror suit or whether -
     OF not a person SO disOhar8sd from the ssrvioe
     could etey on the grounds lrgall~ until they
     have been paid."
DoOto's     C. A. Thaw, age 2



            Eiie;
                ?pring Ctete Hospital wee establishedunder author-
;ty of Article  3185~1,Vernonn'sTerse Civil Ftetutee or 1925,
which      OOntEillS          tb       fOliOWine;   p~OViSiOllS:

                       n**+
                                   .

                  n At the ooqletlon or the buildings,
          end &en the oeld hos&al ia ready to open,
          the Board or Oontrol shell appoint a Super-
          intendent md other employssee       to euperlntond
          end carry on the work of eueh hoepitel a8 ia
          now provided by the General Laws or the %ete
          or !i’exee governing euoh institutions.
                “The support end grnrnl meintenenoeor
          e&id hospital shell be the mm. in lrery PO-
          epeot se ie provided Sor- lnaene hoepltsle es
          now provided by IBW.


           Other statutory provlrionsrelating to the management
or suoh lnatitutloneare round in Titlc~51,YBZVAO~*PCiril stet-
utee or 1925:

                       "Arti41e3174.‘ Mansetint
                W"%oh eletkoeyneryinstitutione’scabliehed
          by law ahali be managed and eontrollsd     In. eooord-
          snoe with the provleione or this title. The gen-
          era1 oontrol, management and dirsotlon or the
          srrslre, property and buelneer or euoh:+atitu-
          tione la vested in the Sate Board of Control.”
                       “Art. 3176. Powers of uuparfntendent
                “The Fuparlntondentshell be the edmlnletra~        .
          tive heed or the lnetltutlonto which he is ep-
          pointed. TM shell have the following powers:
                *I. To establish euah rules end ra(gule-
          tione ror the government or the institutionin
          his charge, se he deems will best promote the--
          interest and welrare 0r its lWtea.
                “2. v!here not othemriee providedby law,
          to appoint the subordinateotrloera, teaohare,
J)@$torc. A. f,hew,pegs 3


      attandante,end other emplayas,end to fir
      their salaries.
           "3. To remove i’or good oauae, with the
      ooneent of the Board, any officer, teaoher or
      employe.
           "4. The oere and oust&y  of tha buildings,
      grounds, rurnitura,end other property pertaln-
      ing to the institution.
           wArt. 3177. Aooounte
           The superintendentof aeoh asylum shall
      be tha ohier tiebursingorrloar or the lnetltu-
      tion and subjeot to the rules of the Board ot
      Control, shall here general oherge over every-
      thing oonuaotadwith the lnstltutlonover whlah
      ha praeidee. He shall attand,to tha tmforoamant
      or the Iewe relating to auoh institutionand to
      the by-laws provided by euoh Boerd, and shall
      see that $h",$a;loyae ralth$ullyperform thalr
      duties.       .
            ApproprietioneXOr the support OS Big Spring State
Hospitel for the ~ouqant biennium were made by Seneta~J3lll.tW.
402, Aotrr of the Regular Eaeslon, 17th Laglslature,   1941.  Among
the g4naral provisions oontalnedIn S.eoti,on   2 of said Dill era
the rollowing:
           "(b) Under written dlraotlon of the Boerd
     of Control all employees may raoeira board, 'room
     end laundry, exoept when otherwlealiwlted.
           n* * **                             .

          "(b) If eny poellbn for whloh a celery is
    herein fixad shall not be iillcd than*szo$ salary
    shall lapse into the State Treasury.     .
          "ho celery shell be paid to any person un-
    leee.euo~ $ere",nactually disohargee aeslgned
    duties.      .
           -Froma reading of these etatutory prorfeione it will
be eeen that you, as Euparintandentot BLg Fprlng "tata Hospital,
motor c. A. t?J-i8w,
                 page 4


hsve the responsibilityfor the '%lrlng md iirlng" of the other
employees, end the msnaqement of the iiacal aifairs, of that
institution,subjeot to advioe snd regulationby the Ftete Board
of Control, snd also suhjeot to statutory regulations. "'8are
informed by the Poard of Control that its regulations:
           (1) ?ermit an understandinzbetweenthe %perlntendent
Of the Rospital and its emplogeos that they may real@, or be
dlsoharged,at any tine ulthout notice.      .
           (2)  ?ermit the subdeslon  and approve1 of ~8 8uppl8men-
to1 payroll, ooverlng wages or sslery earned and unpeld; immedf-
atelg upon the xeveranoeof employment.. (% reoomma~d this pro-
cedure be rollowed.)
           (3) Prohibit anyone; not an emplbyee, from staying
on the grounds or th;tRospital with&at orrioisl permlasion.
          *A notioe (or disoharge) terminatesthe
    employmentregardless of whether the employer
    had the right to give the notice." 29 Texs~
    Jurleprudenoe20.
           It i8 our opinion that a person who has been bisohargd
from the 8ervioe or Big f?pringCtate Hoapltal OaMot legally,
without 0rriaii  permission, stay on the grollnue0r safd hO8Ditti
until he hss been paid. And it is our further  opinion that it
is not mandatory that Rig Cprlng Sate Bospitel pay employee8
lsovlng its servioe imaediat&y upon th6 severanoe of relations;
but that suah employtea 8hould be paid within a reasonable'time,
making due allowance tar the prrpuratlonof a supplementalpsg-
roll, its approval by the Board of Control, ieauanoe of 8 wa.rrant
by the Comptrollerand mailing of the warrant to the 6x-employee.

           You ask whether you "would be liable ior suit." Thi8
presents a purely hypothetiaalqueatlon.whiohthis department I8
not authorized to determine. XI the prodedure above r:eoorjmended
be followed, as we easume it,will be, the occasion should not'
erise for deteminlng your possible liability to suit at the hands
of the disohar(ged~uiployee.
A5WiOVRD,D?'C
            3, 1941                       Yery truly your8